Citation Nr: 1420948	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-36 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veterans Benefits Management System contains records that are either duplicative or irrelevant to the issue on appeal.  A review of the Veteran's Virtual VA claims file reveals records from the Central Texas Healthcare System for treatment through August 2012, and the RO considered these records in an August 2012 supplemental statement of the case.  Virtual VA further includes Central Texas Healthcare System records for treatment from January 2013 to October 2013.  The RO has not reviewed these records in a further SSOC; however, the Veteran's representative submitted a waiver of these treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously considered and denied by the RO in an October 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no evidence pertaining to the claim that was received within one year of the issuance of that decision.

2.  The evidence received since the October 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  

3.  The Veteran has not been shown to currently have a low back disorder that manifested in service or within one year thereafter or that is related to his military service.


CONCLUSION OF LAW

1.  The October 2007 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the October 2007 denial is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in May 2009, prior to the decision on the claim in June 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the June 2009 notice letter about the information and evidence that is necessary to reopen a previously denied claim, as well as substantiate his claim for service connection, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.  

The Veteran was also afforded a VA examination in June 2012, and the examiner offered an addendum opinion in August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 medical opinion in this case is adequate.  As discussed below, the August 2012 opinion was predicated on a review of the claims file and all pertinent evidence of record as well as on an examination during which a history was solicited from the Veteran.  The examiner provided a complete rationale for the opinion stated, citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Initially, the Board notes that the RO denied a June 2007 claim for service connection for a back disorder in an October 2007 rating decision.  The RO noted February 1991 in-service treatment for back pain, but considered this to be an acute injury without treatment after that date.  The RO also noted current treatment for back pain, but ultimately found pain to be a symptom rather than a diagnosis for a chronic condition.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 2007 rating decision is final. 

Subsequent to the October 2007 rating decision, VA treatment records include April 2009 X-rays showing discogenic degenerative changes at L2-L3 and degenerative narrowing of the disc space at L5-S1.  As previously noted, the RO had denied the June 2007 claim for lack of a current diagnosis or disability of the low back.  As such, this additional evidence relates to a previously unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a lower back disorder. 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so. See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that his current low back disorder is a result of an in-service injury.  Specifically, he has described being kicked across the back during a training incident referred to as the "bull in the ring."  At his April 2010 Decision Review Officer's (DRO) Hearing, the Veteran stated that he sought treatment for the injury in service and was put on light duty as a result of this incident.  At his June 2012 VA examination, he stated that his back has been symptomatic since this in-service injury.  

The Veteran's service treatment records show January 1991 treatment for back pain, referencing the "bull in the ring" incident.  He sought follow-up treatment, but X-rays showed his lumbar spine to be within normal limits.  In February 1991, the tenderness in his mid-lumbar spine was diagnosed as low back syndrome.  

The Veteran's post-service treatment records are from the VA's Central Texas Healthcare System and begin in September 1995.  The earliest report of back pain is in May 1999, following a lifting injury.  At that time, the Veteran described lifting a heavy object, twisting, and feeling a "pop."  The VA treatment records show May 1999 and June 1999 diagnoses for low back pain.  In October 2000, the Veteran again sought treatment for a back injury, describing a fall while going upstairs and complaining of muscle spasms.  The VA treatment records show a diagnosis for a lumbar strain with a history of lumbago and backache.  Throughout October 2000 and November 2000, he continued to seek follow-up care for this injury.  

In May 2001, the Veteran again reported back pain, and in June 2001, he listed back injuries in the past year as part of his medical history.  In July 2001, he reported a low back sprain the prior week, with a history of intermittent lower back pain over the past four years.  In January 2003, the Veteran sought urgent care for an additional injury, relating that he had felt a "ripping" sensation when he had bent to pick something up off the floor.  Similarly, in February 2004, he sought treatment for back pain following a "pop" when bent to the floor.  In December 2004, the Veteran complained of a burning sensation in the middle of his back for the past three to four months.  

In June 2006, the Veteran described an injury at work while carrying a case of soda upstairs, explaining that he had felt something "grab" in his back.  The Veteran continued to report chronic back pain, stiffness, and spasms through 2013.  As noted above, April 2009 X-rays showed discogenic degenerative changes and degenerative disc space narrowing.  

Additionally, as noted above, the Veteran was afforded a June 2012 VA examination during which he reported his 1991 in-service injury and stated that he had been symptomatic ever since that time.  The examiner reviewed the Veteran's claims file and noted his 1991 in-service injury as well as the current diagnosis for degenerative joint disease.  He opined that it is as likely as not that the Veteran's back condition is related to his service, based on evidence of healthcare rendered for the in-service injury.  

However, the same examiner offered an addendum opinion in August 2012.  He clarified that it is more than likely that the current diagnosis of degenerative joint disease of the lumbar spine is secondary to the injury occurring in 1999 and not from the injury occurring in January 1991.  He supported this opinion by citing the Veteran's lay testimony that the 1991 injury occurred in the upper back and was not chronic in nature.  The examiner also cited the Veteran's lay testimony reporting a further injury to the lower back in 1998 or 1999.  Based on the recent X-rays showing degenerative joint disease at L3-4 and narrowing disc space at L4-5, the examiner felt this diagnosis to be more consistent with a history of a low back injury in 1999 and inconsistent with the in-service upper back injury.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

Initially, the Board notes that the Veteran has been diagnosed with degenerative changes and narrowing disc space of the lumbar spine.  Thus, the remaining question in determining his entitlement to presumptive service connection under 38 C.F.R. 3.309(a) is whether the current disorder manifested in service or within one year thereafter.  

The Veteran's service treatment records do document an injury to his lower back in January 1991.  However, the X-rays taken at that time did not reveal any abnormalities.  Moreover, the Veteran did not seek any further treatment after February 1991.  In addition, the Board notes that the Veteran did not seek treatment immediately following his October 1991 separation from service until May 1999.  X-rays in May 1999, January 2003, and February 2005 all showed a normal lumbar spine.  As such, there is no objective or medical evidence of the disorder or arthritis within one year of his separation.  Therefore, the Board finds that a lower back disorder, to include arthritis, did not manifest in service or within one year thereafter.

However, as arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran reported to the VA examiner that his back had been symptomatic since the January 1991 injury.  

The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran in this case is competent to report symptoms since service, the Board finds that such statements are not credible.  His June 2012 report of continuous symptomatology at the VA examination is inconsistent with his April 2010 testimony at the DRO Hearing, reporting the onset for current back problems in 1998 or 1999.  Further, this report of continuous symptomatology is inconsistent with his VA treatment records documenting his reported onset of problems in May 1999 following a lifting injury four days earlier.  From that point on, the Veteran repeatedly referenced the more recent onset of back problems.  In October 2000, he described the onset of problems following an injury a week prior; in June 2001, he reported back injuries over the past year; in July 2001, he noted of back problems over the past four years; and in January 2003, he sought treatment following a ripping sensation the previous week.  The Veteran's June 2012 statement at the VA examination directly contradicts his other statements regarding the date of onset for his chronic back problems 

This statement to the VA examiner in June 2012 is also inconsistent with the VA treatment records.  The VA treatment records show no complaints or treatment for any back problems between September 1995 and May 1999, despite the Veteran's utilization of the Central Texas Healthcare System for other medical problems from September 1995 to July 1996 and his continuing reports of back problems since 1999.  Thus, the Veteran's recent lay statements reporting a continuous history of symptoms of the claimed disability are inconsistent with past records in which he appears to have reported other existing medical conditions without mentioning any problems related to his back. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In addition, the Veteran has not identified any private source of treatment for back problems during this period or the period immediately following his separation from service in October 1991.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, for the foregoing reasons, the Board finds the Veteran's statement as to continued symptomatology since the January 1991 in-service injury not credible.  

Finally, as discussed above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, the VA examiner's August 2012 opinion does not support the Veteran's contention that his current back problems are related to his in-service injury.  

In the present case, the Board finds that the most probative evidence on the element of a nexus between the Veteran's current back problems and his service is the August 2012 VA medical opinion.  The examiner reviewed the claims file, including the service treatment records, considered the Veteran's report of in-service injury and onset of low back problems, and provided a detailed rationale for the opinion provided.  He considered the anatomical location of the Veteran's January 1991 in-service injury as recorded in the service treatment records, and the anatomical location of the Veteran's current degenerative disease as recorded in the recent X-rays.  This examination report is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VA examiner's June 2012 opinion only addressed the service treatment records without considering the post-service treatment records documenting a post-service injury.  Thus, he did not have a complete factual premise at the time he rendered the positive opinion.  In fact, he subsequently changed his opinion upon consideration of the additional facts.  Therefore, the Board finds the June 2012 opinion to be of limited probative value.  

The Board also finds that the Veteran's lay assertions regarding a nexus are outweighed by the August 2012 VA medical opinion.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the August 2012 VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


